Citation Nr: 1035681	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record establishes that it is at least as likely 
as not that the Veteran's current bilateral hearing loss 
disability is etiologically related to noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, hearing impairment will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Regrettably, the Veteran's service treatment records appear to 
have been destroyed by the 1973 fire at a St. Louis storage 
facility, and, following efforts to reconstruct the record, the 
Providence VARO made a formal finding as to the unavailability of 
service records in November 2008.

The Veteran asserted during his November 2008 VA audiological 
examination that he was exposed to artillery fire during service, 
specifically 90mm gunfire and rifle fire, and he noted that he 
was not afforded ear protection.  He also described exposure to 
loud noise from heavy equipment and track vehicles.  While he 
worked as a police officer for many years after service, with 
exposure to some loud gunfire on the range, he also noted that 
ear protection was always worn at that time.  Additionally, he 
denied recreational noise.  Audiological testing conducted during 
the examination revealed a hearing loss disability under 38 
C.F.R. § 3.385, both in terms of pure tone thresholds and speech 
recognition testing.  The examiner, however, declined to give an 
etiology opinion, citing the absence of audiometric data in the 
claims file.  The examiner noted that it was impossible to 
determine if the Veteran had "loss at time of entrance or 
separation from the service."  Also, the examiner stated that it 
was "likely" that the normative aging process was a 
contributing factor to the Veteran's hearing loss.  

Because this examiner did not answer the question specified in 
the examination request as to the likelihood of a relationship 
between hearing loss and service and, specifically, failed to 
adequately consider the Veteran's detailed lay history of in-
service noise exposure, the Board requested a Veterans Health 
Administration (VHA) opinion as to this matter.  Such an opinion 
was furnished by an audiological specialist in June 2010.  This 
specialist considered the Veteran's November 2008 VA examination 
report and his January 2009 lay statement as to damage to the 
ears since service.  The examiner determined that it was at least 
as likely as not that the Veteran's hearing loss was caused by, a 
result of, or etiologically related to service and to noise 
exposure therein.  This opinion was noted to be supported by the 
degree of hearing loss (greater than the normative aging 
process), reports of onset being in the military, history of 
excessive military noise without the use of hearing protection, 
occupational noise with hearing protection, and the absence of 
service treatment records to support or "deny" hearing loss in 
the military.

In summary, the Veteran's claim is supported by his own 
uncontradicted opinion and by the June 2010 VHA opinion.  There 
is no competent opinion of record to suggest that it is not at 
least as likely as not that his bilateral hearing loss was 
incurred in service.  Accordingly, after resolving all doubt in 
the Veteran's favor, it is the determination of the Board that 
the evidence supports service connection for bilateral hearing 
loss.  The claim is accordingly granted in full.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, in light of the Board's fully favorable disposition of 
this claim, the Board need not further consider whether VA has 
fulfilled its notification and assistance requirements, found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).    


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


